Citation Nr: 1443472	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  08-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for residual of dental surgery, facial nerve damage, as a consequence of surgical treatment at a VA medical facility in May 1977.

2. Entitlement to service connection for the residuals of a dental injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1958 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the RO.

This matter has been previously remanded several times by the Board in July 2010, May 2011, and February 2014 for further development and for compliance with Stegall v. West, 11 Vet. App. 268 (1998).  Development has been undertaken, substantial compliance with the Board's remand directives has been met, and this matter is ready for adjudication.

In a rating decision of August 2007, the RO denied the Veteran's claim of service connection for residuals of a dental injury.  To the extent the Veteran expressed his disagreement with that decision in an April 2008 statement, he has not been provided with the required Statement of the Case.  Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand, rather than refer, this issue to the RO.  38 C.F.R. § 19.9(c).  

The electronic record has been reviewed in connection with this appeal.

The issue of service connection for the residuals of a dental injury is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

There is an approximate balance of evidence on whether an instance of fault by VA medical providers during the May 1977 oral surgery resulted in facial nerve damage.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for residual of dental surgery, facial nerve damage, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this 8time is not prejudicial to the Veteran.

The Veteran asserts that compensation is warranted under the provisions of 38 U.S.C.A. § 1151for residual facial paresthesia resulting from oral surgery (removal of molar and associated dentigerous cyst) performed in May 1977.

Title 38, United States Code, Section 1151 provides that, where a veteran suffers an injury or aggravation of an injury resulting in additional disability or death by reason of VA medical or surgical treatment, compensation shall be awarded in the same manner as if such disability or death were service connected.  See Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002). 

An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. 

In determining whether additional disability exists, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to his or her condition after such care or treatment.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that he or she has an additional disability does not establish cause.  38 C.F.R. § 3.361(c) (1).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c) (2). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the claimant's informed consent.  

Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d) (1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2).

In this case, the evidence shows that the Veteran has an additional disability of paresthesia (left side of the face) following the May 1977 surgical procedure, which involved extracting third molars and removing a large dentigerous cyst that was associated with tooth number 17.  38 C.F.R. § 3.361(b).  This fact has not been disputed.  

Thus, the crux of the matter is whether there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in rendering the oral surgery that proximately caused the Veteran's additional disability of facial numbness.  

The Board finds that the evidence to be in relative equipoise as to the causation aspect.  

The Veteran underwent a VA examination in October 2009 and the record reflects that the same examiner provided several different addendum opinions addressing causation.  

In his April 2013 opinion, the examiner stated that, due to the close proximity of the inferior alveolar nerve, it is possible that this nerve was injured during surgery.  Also, considering the technology that was available at the time (1977), it was not possible to accurately locate the position of the nerve.  

Therefore, the examiner opined, it was unlikely that the resulting facial paresthesia was the result of the lack of proper skill, carelessness, negligence or error of judgment.  It was more likely than not this was an unfortunate, but known complication of this type of surgery and that there would have been no way to predict that the Veteran would experience this outcome.  He stated that, to this day, it was very difficult to predict the outcome of the type of nerve injury.  

For clarification regarding the element of foreseeability, the Board remanded for an addendum opinion and the examiner provided one in March 2014.  He stated that "this result [nerve damage] was reasonably foreseeably due to the fact that it was present from the date of the surgery."  

The evidence of record revealed that the Veteran had a visible cyst associated with one of his molars and was to be extracted with the molars in the May 1977 procedure.

Furthermore, the examiner acknowledged that there was a possibility that the nerve was injured during the surgery in that it was difficult to ascertain the location of the position of the nerve.  However, it was known to the medical professional performing the surgery that nerve damage resulting from the Veteran's tooth extraction/oral surgery would likely be a complication.  Informed consent forms could not be obtained in this case.    

Also, the Board points out that the examiner's statement as to reasonable foreseeability was not very clear in identifying what was present at the time of the surgery.  Based on his entire report, the Board finds that the evidence is at least evenly balanced as to whether the nerve damage was reasonably foreseeable or not.

In order to allow the benefit sought, the evidence need not preponderate in favor of that conclusion.  Rather, there needs only to be an equal balance of evidence.  In this case, the evidence addressing whether the facial nerve damage was a reasonably foreseeable consequence of the oral surgery is evenly balanced.  

When the evidence is in equipoise, the reasonable doubt that arises is to be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107.  

Accordingly, with the balance of evidence presented here, it may be concluded that it was an instance of fault by VA medical providers that produced the claimed disability, and compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


ORDER

Compensation benefits under 38 U.S.C.A. § 1151 for residual of dental surgery manifested by facial nerve damage, as a consequence of surgical treatment at a VA medical facility on May 24, 1977, is granted.


REMAND

In a rating decision dated in August 2007, the RO denied the Veteran's claim of service connection for the residuals of a dental injury.  

Subsequently, in April 2008, the Veteran filed a timely Notice of Disagreement in regard to his claim and indicated that he disagreed with the denial.  A Statement of the Case was not issued in regard to his claim.  

Under these circumstances, a Statement of the Case regarding the Veteran's claim of service connection for the residuals of a dental injury must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

Accordingly, this remaining matter is REMANDED for the following action:

The RO should take all indicated action in order to issue a fully responsive Statement of the Case as to the Veteran's claim of service connection for the residuals of a dental injury.  Only if the Veteran perfects an appeal by submitting a timely Substantive Appeal, should this matter be returned to the Board for the purpose of appellate review after any indicated development has been completed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


